Citation Nr: 0944418	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-36 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD) prior 
to February 12, 2008.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to February 12, 2008.


REPRESENTATION

Appellant represented by:	John A. Williams, Attorney At 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and April 2006 rating actions 
of the Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in June 2008.  
A transcript of the hearing is associated with the claims 
folder.

This appeal was previously before the Board in February 2009, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review. 

During the course of this appeal, and specifically by a May 
2009 rating action, the RO granted an increased evaluation of 
100 percent for service-connected PTSD, effective from 
February 12, 2008.


FINDINGS OF FACT

1.  Prior to February 2008, the Veteran's service-connected 
PTSD was manifested by consistent symptoms of social 
isolation, impaired impulse control with anger outbursts, 
difficulty in adapting to stressful circumstances, an 
inability to establish effective relationships, chronic panic 
attacks and depression.

2.  Prior to February 12, 2008, the evidence does not show 
that the Veteran was unable to attain and/or maintain 
substantially gainful employment due to his service-connected 
disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for 
service-connected PTSD prior to February 12, 2008 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a TDIU rating prior to February 12, 2008 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

The foregoing notice requirements were satisfied by March 
2005 and September 2005 letters.  Following the letters, the 
September 2006 statement of the case and June 2007, May 2008, 
and May 2009 supplemental statements of the case were issued, 
each of which provided the Veteran with an additional 60 days 
to submit more evidence.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran has been accorded multiple pertinent VA examinations.  
Further, it appears that all obtainable evidence identified 
by the Veteran relative to his claims has been obtained and 
associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Increased Rating

Historically, the RO granted service connection for PTSD, and 
assigned a 10 percent rating, effective from December 1998.  
By a March 1999 decision, the RO granted an earlier effective 
date of April 1997.  In a July 2000 decision, the RO granted 
an increased rating of 50 percent, effective from January 
2000.  In a May 2009 decision, the RO granted an increased 
rating of 100 percent, effective from February 12, 2008.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As in all increased rating claims, consideration is given to 
staged ratings to reflect various levels of impairment as may 
be revealed by the record throughout the appeal period.  See 
Hart v. Mansfield, 21 Vet App. 505 (2007).  The relevant 
temporal focus for adjudicating the level of disability of an 
increased rating claim is from the time period one year 
before the claim was filed until VA makes a final decision on 
the claim.  See Hart, supra.  See also 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  The Veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

According to the applicable rating criteria, a 50 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  GAF scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood, (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at 
school).  Scores of 21-30 indicate that behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).

As the Veteran was granted an increased evaluation of 100 
percent for service-connected PTSD, effective from February 
12, 2008, the remaining question is whether a rating in 
excess of 50 percent is warranted prior to that time. 

At a May 2005 VA examination, the Veteran reported symptoms 
of insomnia, withdrawal from social activities, flashbacks of 
war experiences, high anxiety and panic attacks, increasing 
irritability and anger management problems, depression, and 
hypervigilence, all described as constant in occurrence.  He 
reported that he had been at his current job as a railroad 
engineer for 31 years, and that his relationship with his 
supervisor was fair and his relationship with his co-workers 
was poor.  He reported that he had missed about 45 days of 
work in 2005 because of chronic fatigue and about 170 days in 
2004 because of chronic fatigue and PTSD symptoms.

On mental status evaluation, the Veteran demonstrated 
appropriate dress and hygiene.  Orientation was within normal 
limits.  Affect and mood were found to be abnormal and 
depressed, although the examiner noted that the depression 
did not affect the Veteran's ability to function 
independently and effectively.  Communication and speech were 
within normal limits; however thought processes and judgment 
were found to be impaired, with evidence of paranoia.  Panic 
attacks, occurring as often as four times per month, were 
also noted to be present.  Delusions, hallucinations, 
obsessional rituals, suicidal ideation, and homicidal 
ideation were found to be absent.  A GAF score of 55 was 
assigned.

Statements received from the Veteran's wife and former co-
worker in August 2005 described the Veteran's angry outbursts 
and inability to deal with stressful situations, as well as 
his loner tendencies.  The co-worker's statement also relates 
the Veteran's lack of concentration and distant behavior on 
the job. 

A May 2006 private psychologist's report indicates that the 
Veteran was experiencing significant difficulty in social, 
vocational, and relational aspects of his life, attributable 
generally to his PTSD symptoms, and that he demonstrated 
inappropriate coping mechanisms, including isolation and 
rage, to deal with these symptoms.  The report also reflects 
periodic suicidal ideation.  A GAF score of 
25-30 is indicated.

In a June 2006 statement, the Veteran's private counselor 
indicated that he was industrially impaired as a result of 
his PTSD symptoms.

During a July 2006 VA examination, the Veteran was found to 
be appropriately dressed and groomed, although he described 
problems maintaining his personal hygiene.  He also described 
ritualistic behavior, such as walking around his property 
with a loaded gun everyday, and recent passive suicidal 
ideation.  He reported that he had been unemployed since the 
previous July.  He estimated that he missed from two to five 
days of work per week toward the end of his employment.  He 
reported being married to his current wife for 15 years, with 
several separations.  Additionally, he reported that, other 
than occasionally seeing members of his PTSD group and 
talking to some family members, he avoided people most of the 
time.  He was oriented to person, place, and time, and denied 
hallucinations.  It was noted that his impulse control was 
not good.  A GAF score of 56 was provided.

The report of an August 2006 private psychological evaluation 
shows the Veteran reported frequent anger outbursts, being 
depressed at least 90 percent of the time, and ongoing 
suicidal ideation since 1994.  He also reported very limited 
contact with others and panic attacks during which he 
occasionally passed out.  A GAF score of 50 was provided, 
with severe problems in social adaptation noted.

The report of an April 2007 VA examination reflects no 
remission of the symptoms reported at his previous VA 
examination in 2006. A GAF score of 55 was provided.
In view of the foregoing medical and lay evidence, and 
resolving all reasonable doubt in favor of the Veteran, the 
Board finds that, prior to February 2008, the symptoms 
associated with the Veteran's service-connected PTSD more 
nearly approximate the criteria for a 70 percent evaluation.  
In this regard, the Board notes that while the Veteran 
reported ongoing suicidal ideation since 1994 at his August 
2006 private psychological evaluation, his May 2005 VA 
examination report, as well as VA treatment reports dated in 
August and December 2004 and November 2005, show he denied 
any suicidal or homicidal ideation.  The Board further notes 
that while the Veteran described problems maintaining 
personal hygiene at his July 2006 VA examination, that 
examiner, as well as all previous examiners, found his 
personal hygiene and grooming to be appropriate.  Despite 
these inconsistencies, however, the evidence does 
consistently demonstrate some of the other criteria of a 70 
percent rating, including impaired impulse control, 
difficulty in adapting to stressful circumstances, 
obsessional rituals, and an inability to establish and 
maintain effective relationships.  Further, although the 
evidence does not demonstrate that the Veteran's panic 
attacks and depression affect his ability to function 
independently, appropriately and effectively, it does reflect 
the chronic and severe nature of these symptoms.  

Thus, overall the evidence in this case is sufficient to 
warrant a 70 percent rating, even though not all of the 
rating criteria are present.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) (rating criteria provide guidance as to 
the severity of symptoms contemplated for each rating; they 
are not all-encompassing or an exhaustive list).

However, the evidence does not demonstrate total occupational 
and social impairment so as to warrant a 100 percent rating 
prior to February 2008.  Specifically, the evidence reflects 
that the Veteran is married and maintains some contact with 
others outside of his home.  While the Board acknowledges the 
May 2006 private psychologist's report, which reflects a GAF 
score of 25-30, this score is not indicative of the Veteran's 
overall symptoms throughout the relevant time frame, 
particularly in view of subsequent GAF scores of 56 and 55.  
The Board also acknowledges the June 2006 counselor's 
statement, reflecting that the Veteran was industrially 
impaired.  However, the statement does not specifically 
indicate total occupational and social impairment.  
Consequently, the next higher rating of 100 percent for the 
Veteran's service-connected PTSD is not warranted prior to 
February 2008.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  

Importantly, the Veteran's service-connected PTSD has 
required no hospitalization.  The Board is cognizant that the 
Veteran reported missed work due to his PTSD symptoms.  
However, the record also reflects that non service-connected 
back and neck conditions contributed to work absences.  (See 
July 2005, August 2005, and November 2005 private treatment 
reports).  

In any event, loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  With 
this in mind, the evidence simply does not reflect that the 
Veteran's disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular criteria.  Thus the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.

IV.  TDIU

In a statement received by the RO in August 2005, the Veteran 
asserted that he was unable to work, in part, due to his 
service-connected PTSD.  As mentioned, in a May 2009 
decision, the RO granted an increased rating of 100 percent 
for this service-connected condition, thereby determining 
that there was total occupational and social impairment, 
effective from February 12, 2008.  As such, the issue is 
whether a TDIU is warranted prior to February 2008.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of  service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2008).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

Prior to February 2008, the Veteran was service-connected for 
PTSD, evaluated as 70 percent disabling (pursuant to this 
decision), prostatitis, evaluated as 20 percent disabling, 
tinnitus, evaluated as 10 percent disabling, and hearing loss 
and impotence, both evaluated as noncompensable.  Thus, he 
meets the minimum schedular requirements for a TDIU under 38 
C.F.R. § 4.16(a).  However, the evidence must still show that 
the Veteran is unable to pursue a substantially gainful 
occupation due to his service-connected disability.

For a Veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a Veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether the Veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Factors to be considered are the Veteran's 
education, employment history and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In this case, the evidence fails to show that the Veteran was 
otherwise unable to attain or maintain gainful employment 
solely due to service-connected disabilities prior to 
February 2008.  

The record reflects that the Veteran last worked in 2005, 
when he was employed as a railroad engineer.  While the Board 
acknowledges a May 2008 statement, submitted by the 
Brotherhood of Locomotive Engineers & Trainmen, which 
indicates that the Veteran was terminated from his last 
employment as a result of anger management issues, the VA 
Form 21-4192, submitted by Veteran's former employer in 
November 2005, reflects that he was not terminated, but 
rather went on disability at that time due to non service-
connected conditions of his neck, back, heart, hands, and 
elbows.  Indeed, the Veteran himself attributed his 
unemployment to a non-service connected back condition, in 
addition to his PTSD (see August 2005 claim).  

The Board acknowledges a June 2006 statement by a private 
counselor, which indicates that "he is industrially impaired 
and will not return to work in any capacity."  While this 
statement is apparently in reference to the Veteran's PTSD, 
it does not indicate an inability to work solely due to his 
service-connected PTSD.  In any event, there is no indication 
that the counselor had access to the Veteran's claims file, 
which shows the Veteran's employment status was also 
attributable to disabilities other than his service-connected 
PTSD.  As such, the June 2006 counselor's statement is of 
little probative value.

Under these circumstances, the preponderance of the evidence 
is against finding that the Veteran's service-connected 
disabilities caused him to be unable to pursue substantially 
gainful employment prior to February 2008, and the benefit of 
the doubt doctrine is not for application.  Therefore, the 
Veteran's appeal is denied.


ORDER

Entitlement to a 70 percent disability evaluation, but no 
more, for the Veteran's service-connected PTSD prior to 
February 12, 2008 is granted.

Entitlement to a TDIU prior to February 12, 2008 is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


